SENTENCIA
Examinados los autos originales, prueba documental y transcripción de evidencia parcial, procede revocar el dic-tamen del Tribunal Superior, Sala de Arecibo (Hon. Luis R. Cruz Jiménez, Juez), que declaró sin lugar la demanda presentada por Gilberto Miranda et als., contra la Sociedad Gineco-Obstétrica del Norte.
El trasfondo de hechos nos mueve a concluir razonable-mente que la muerte de la Sra. Hilda Muñoz Matos fue causada por negligencia, consistente —según opinó el Dr. Walter J. Benavent— en que no era candidata idónea para una cirugía de liposucción. Se le removió una cantidad sus-tancial y exagerada de líquido en una sola intervención, todo ello en contra de la mejor práctica de la medicina. T.E. de 9 de octubre de 1990, págs. 11 y 17. Por último, fue dada de alta prematuramente. Id., pág. 17.

Se devuelven los autos originales para que el foro de instancia evalúe los daños.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente. Los *129Jueces Asociados Señores Rebollo López y Fuster Berlin-geri no intervinieron.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

— O —